IN THE SUPREME COURT OF IOWA
                               No. 18–0505

                          Filed May 17, 2019


UNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,

      Appellant,

vs.

IOWA PUBLIC EMPLOYENT RELATIONS BOARD,

      Appellee,

and

STATE OF IOWA and BOARD OF REGENTS,

      Intervenors-Appellees.



      Appeal from the Iowa District Court for Polk County, Douglas F.

Staskal, Judge.



      A union appeals a district court order dismissing its petition for

judicial review of a declaratory order of the Iowa Public Employment

Relations Board. AFFIRMED.



      Charles Gribble and Christopher Stewart of Parrish Kruidenier

Dunn Boles Gribble Gentry Brown & Bergmann, L.L.P., Des Moines, for

appellant.



      Diana S. Machir, Des Moines, for appellee Iowa Public Employment

Relations Board.
                                   2

      Thomas J. Miller, Attorney General, and Molly M. Weber, Assistant

Attorney General, for intervenors-appellees State of Iowa and Iowa Board

of Regents.



      Christy A.A. Hickman, Des Moines, for amicus curiae Iowa State

Education Association.
                                      3

MANSFIELD, Justice.

      I. Introduction.

      This case requires us to interpret recent amendments to the Public

Employment Relations Act limiting the mandatory subjects of collective

bargaining and the matters an arbitrator may consider if the dispute

enters binding arbitration.      Under the 2017 amendments, when a

bargaining unit does not have at least thirty percent public safety

employees, bargaining is limited to “base wages and other matters

mutually agreed upon.” 2017 Iowa Acts ch. 2, § 6 (codified at Iowa Code
§ 20.9(1) (2018)). If such bargaining reaches impasse and the impasse

persists, the dispute goes to binding arbitration, but the arbitrator may

not consider “[p]ast collective bargaining agreements between the parties.”

Id. § 13 (codified at Iowa Code § 20.22(8)(b)(1)).

      Seeking to clarify the meaning of these provisions, a union sought a

declaratory order from the Iowa Public Employment Relations Board

(PERB) and then judicial review of the declaratory order. Both PERB and

the district court ruled that “base wages” meant the “minimum (bottom)

pay for a job classification, category or title, exclusive of additional pay

such as bonuses, premium pay, merit pay, performance pay or longevity

pay.” In addition, both ruled that “past collective bargaining agreements”

meant agreements that predate the current expiring agreement. The union

appealed.

      On appeal, we now hold that PERB and the district court correctly

interpreted the 2017 amendments.          In the abstract, terms like “base

wages” and “past collective bargaining agreements” are ambiguous, but

the context allows us to determine their meaning here. We conclude that
“base wages” means the floor level of pay for each job before upward

adjustments such as for job shift or longevity. The term “past collective
                                     4

bargaining agreements,” in the context of a law that limits the arbitrator’s

potential award to a certain percentage increase in base wages, Iowa Code

§ 20.22(10)(b)(1) (2018), allows the arbitrator to consider the existing

collective bargaining agreement but not ones that came before. See id.

§ 20.22(8)(b)(1). Accordingly, we affirm the judgment of the district court.

      II. Background Facts and Proceedings.

      The United Electrical, Radio & Machine Workers of America (UE) is

the parent of two local unions based in Iowa: UE Local 893/Iowa United

Professionals and UE Local 896 (COGS). Both locals are certified by PERB
to represent bargaining units of State of Iowa public employees. Local 896

represents a unit of graduate and professional students employed by the

University of Iowa. Local 893 represents the science and social services

units of state employees.

      The Iowa legislature enacted House File 291 in February 2017 to

amend the Public Employment Relations Act. See 2017 Iowa Acts ch. 2

(codified in part at Iowa Code ch. 20 (2018)). Previous law required public

employers and certified bargaining representatives

      to negotiate in good faith with respect to wages, hours,
      vacations, insurance, holidays, leaves of absence, shift
      differentials, overtime compensation, supplemental pay,
      seniority, transfer procedures, job classifications, health and
      safety matters, evaluation procedures, procedures for staff
      reduction, in-service training and other matters mutually
      agreed upon.

Iowa Code § 20.9 (2017). The 2017 amendments altered this duty for

bargaining units that had less than thirty percent public safety employees

to “base wages and other matters mutually agreed upon.” 2017 Iowa Acts

ch. 2, § 6 (codified at Iowa Code § 20.9 (2018)) (emphasis added). Thus,

for many public employees in Iowa, the only mandatory subject of
                                       5

collective bargaining became “base wages.”         The amendments did not

define base wages.

      In addition, if a collective bargaining negotiation stalled and binding

arbitration was required, previous law required the arbitrator to consider

“[p]ast collective bargaining contracts between the parties including the

bargaining that led up to such contracts.” Iowa Code § 20.22(7)(a) (2017).

In 2017, this was changed for bargaining units containing less than thirty

percent public safety employees.       Henceforth, the arbitrator would be

prohibited from considering “[p]ast collective bargaining agreements
between the parties or bargaining that led to such agreements.” 2017 Iowa

Acts ch. 2, § 13 (codified at Iowa Code § 20.22(8)(b)(1) (2018)). At the same

time, the 2017 amendments required the arbitrator to “consider and

specifically address in the arbitrator’s determination . . . [c]omparison of

base wages, hours, and conditions of employment of the involved public

employees with those of other public employees doing comparable work .

. . .” Id. (codified at Iowa Code § 20.22(8)(a)(1)). Additionally, the following

qualification was added for bargaining units containing less than thirty

percent public safety employees:

      [T]he arbitrator’s award shall not exceed the lesser of the
      following percentages in any one-year period in the duration
      of the bargaining agreement:

             (a) Three percent.

             (b) A percentage equal to the increase in the consumer
      price index for all urban consumers for the midwest region, if
      any, as determined by the United States department of labor,
      bureau of labor statistics, or a successor index. Such
      percentage shall be the change in the consumer price index
      for the twelve-month period beginning eighteen months prior
      to the month in which the impasse item regarding base wages
      was submitted to the arbitrator and ending six months prior
      to the month in which the impasse item regarding base wages
      was submitted to the arbitrator.
                                          6

Id. § 12 (codified at Iowa Code § 20.22(10)(b)(1)(a)–(b)).

      On April 21, approximately two months after House File 291 became

law, UE petitioned for a declaratory order from PERB.               UE sought a

declaration on whether four proposals constituted mandatory, permissive,

or prohibited subjects of bargaining.          UE also asked a fifth question

concerning the authority of an arbitrator to consider wage levels under the

existing, expiring collective bargaining agreement.

                                    Proposal I

           “Employee Organization is proposing an annual base
      wage of 1. $50,000.00 for each employee,

               A. per year beginning July 1, 2018 through June 30,
                  2019,

               B. distributed in bi-monthly payments on the 1st and
                  15th of each month,

               C. for working 8 hours a day, 40 hours per week,

               D. with nine (9) holidays,

               E. three (3) weeks’ paid vacation,

               F. ten (10) days paid sick leave,

               G. time and a half for hours worked over 40 hours in a
                  single week.”

            PERB is asked to state whether item 1 is of Proposal I
      mandatory, permissive or prohibited subject of bargaining
      and to provide a ruling as to whether item 1A is a mandatory,
      permissive or prohibited subject of bargaining. The same
      request for a ruling as to 1B and to each part thereafter with
      rationale for the proposed decision.[1]

                                    Proposal II

            The employee organization has proposed an annual
      base wage for each employee in the bargaining unit as follows:
            Employee A: $32,000.00
            Employee B: $34,000.00
            Employee C: $36,802.41

      1The   paragraph numbers of the petition have been removed.
                                       7
         Employee     D: $40,121.00
         Employee     E: $43,650.00
         Employee     F: $45,444.00
         Employee     G: $48,602.00
         Employee     H: $54.604.50
         Employee     I: $61,889.42
         Employee     J: $69,551.41

    PERB is asked to state whether Proposal II is a
mandatory, permissive or prohibited subject of bargaining.

                                Proposal III

       The employee organization represents employees in four
different pay grades with pay grades one requiring the least
amount of time on the job and pay grade four the most. Each
increased step reflects one more year of service (there are no
seniority rights) and annual base wage is as follows:
             Pay Grade 1:[2]
             Year 1 - $30,000
             Year 2 - $32,000
             Year 3 - $35,000
             Year 4 - $40,000
             Year 5 - $46,000

                Pay Grade 2:
                Year 1 - $35,000
                Year 2 - $38,000
                Year 3 - $41,000
                Year 4 - $45,000
                Year 5 - $50,000

                Pay Grade 3:
                Year 1 - $40,000
                Year 2 - $44,000
                Year 3 - $48,000
                Year 4 - $52,000
                Year 5 - $56,000

                Pay Grade 4:
                Year 1 - $45,000
                Year 2 - $49,000
                Year 3 - $54,000
                Year 4 - $60,000
                Year 5 - $66,000

    PERB is asked to state whether Proposal III is a
mandatory, permissive or prohibited subject of bargaining.




2UE   later clarified that each “pay grade” refers to a separate job classification.
                               8
                         Proposal IV

      The employee organization represents a group of
employees working on a 11:00 p.m. to 7:00 a.m. work
schedule established by the employer, for which it proposes
an annual base wage of $55,000.00 with a one-hour lunch
break and two fifteen minute breaks.

    PERB is asked to state whether Proposal IV is a
mandatory, permissive or prohibited subject of bargaining.

                          Proposal V

      The employee organization, representing employees in
non-safety bargaining unit and the public employer, have
negotiated on the subject of “base wages” and have been
unable to reach an agreement. The employee organization
therefore has requested arbitration. The contract ending June
30, 2018 provides for an annual base wage for all employees
of $45,000.00. The employer[’]s final offer at arbitration is an
annual base wage of $35,000.00 for all the employees in the
bargaining unit. The employee organization’s final offer for
arbitration is an annual base wage of $55,000.00 for all
employees in the bargaining unit. The public employer states
that the arbitrator cannot consider the employee
organizations award since it is greater than the increase in the
consumer price index and in any event is greater than 3%.
The employee organization states that the arbitrator can
neither consider or even be informed of base wages paid to
employees under the expiring contract in that the law as
amended provides:

      “The arbitrator shall not consider the following
      factors:

            (1) Past collective bargaining agreements
                between the parties or bargaining that
                led to such agreements.”

       Thus, the employee organization states that neither side
can rely on a collective agreement whose terms have expired.
Thus, just as the employer is free to ignore the prior
agreement and offer a wage substantially less than the
employees were receiving, the employee organization is free to
propose a substantially greater base wage. To hold otherwise
would require the arbitrator to look at the wages paid in the
past collective bargaining agreement which the arbitrator
specifically is precluded from doing. To hold otherwise would
mean that the terms of a contract that had expired in June of
2018 absent voluntary agreement limit the wages that an
arbitrator could award and an employee could receive in
perpetuity. In other words, the ending base wage rate in the
                                     9
      June 30, 2018 contract would be the starting point for the
      consideration of every wage rate thereafter be it twenty-five or
      fifty years in the future.

            The question posed is may the arbitrator look to the
      past collective bargaining agreement, the one expiring June
      30, 2018 and consider the wage paid in past collective
      bargaining as consideration for an award on base wages.

      On June 29, PERB issued a declaratory order. It determined that

subparagraphs C, D, E, F, and G of Proposal I involved permissive subjects

of bargaining, i.e., hours, holidays, vacations, leaves of absence, and

overtime pay rates. PERB added, however, that the employer has a good

faith duty to disclose its position on “quantity-of-work-related permissive

topics” so that the employee organization can “knowledgeably and

rationally bargain employee base wages.”        PERB declined to answer

Proposal II without information on whether each employee occupied a

different job classification. As to Proposal III, PERB indicated that only

the floor level of compensation (Year 1) was a mandatory subject of

bargaining; longevity pay would be a permissive subject of bargaining.

Concerning Proposal IV, PERB stated that any “shift differential”

(assuming the proposal was for higher pay for those working 11 p.m. to 7

a.m. within the same job classification) would also be a permissive subject
of bargaining.    Lastly, regarding Proposal V, PERB stated that to

harmonize and give effect to all of the amendments to Iowa Code section

20.22, “past collective bargaining agreements” must mean agreements

other than the current expiring agreement.

      On September 19, UE filed a petition in the Polk County District

Court seeking judicial review of PERB’s declaratory order (except as to

Proposal II). The State of Iowa and the Iowa Board of Regents moved to

intervene, and their motions were granted.       On March 15, 2018, the
district court entered an order affirming the PERB’s decision and denying
                                       10

and dismissing UE’s petition for judicial review. UE appealed, and we

retained the appeal.

      III. Standard of Review.

      Preliminarily, we must determine whether we should give deference

to PERB’s interpretations of Iowa Code chapter 20. Under chapter 17A,

deference to an agency’s legal interpretations is warranted when such

authority is “clearly . . . vested by a provision of law in the discretion of the

agency.”   Waterloo Educ. Ass’n v. Iowa Pub. Emp’t Relations Bd., 740
N.W.2d 418, 419 (Iowa 2007) (quoting Iowa Code § 17A.19(10)(c), (l)
(2005)), abrogated in part by statute, 2010 Iowa Acts ch. 1165, § 6 (codified

at Iowa Code § 20.6(1) (2011)). When a provision of law vests interpretive

discretion in an agency, the court may reverse only if the agency’s

interpretation was “irrational, illogical, or wholly unjustifiable.” Id. at 419–

20 (quoting Birchansky Real Estate, L.C. v. Iowa Dep’t of Pub. Health, 737
N.W.2d 134, 138 (Iowa 2007)); see also Iowa Code § 17A.19(10)(l).

      In AFSCME Iowa Council 61 v. Iowa Public Employment Relations

Board, we discussed the effect of legislative amendments in 2010 to section

20.6 that replaced statutory language authorizing PERB only to

“[a]dminister” the provisions of chapter 20 with language expressly

authorizing it to “[i]nterpret, apply, and administer” the provisions of the

chapter. 846 N.W.2d 873, 878 (Iowa 2014) (quoting 2010 Iowa Acts ch.

1165, § 6 (codified at Iowa Code § 20.6(1) (2011))). We found, “Because

the legislature has now expressly vested PERB with discretion to interpret

and apply chapter 20, we will review PERB’s interpretation and application

of section 20.9 to determine if it is “irrational, illogical, or wholly

unjustifiable.”   Id. (quoting Iowa Code § 17A.19(10)(l)–(m) (2013)).        We
noted, “The question of whether interpretive discretion has clearly been

vested in an agency is easily resolved when the agency’s enabling statute
                                      11

explicitly addresses the issue.” Id. (quoting Renda v. Iowa Civil Rights

Comm’n, 784 N.W.2d 8, 11 (Iowa 2010)).

      However, the 2017 amendments to section 20.6 removed the 2010

language; now, as before, PERB only “[a]dminister[s] the provisions of

[Iowa Code chapter 20].” See 2017 Iowa Acts ch. 2, § 2 (codified at Iowa

Code § 20.6(1) (2018)).    The enabling statute no longer expressly vests

interpretive discretion in PERB. See Iowa Code § 17A.19(10)(c), (l) (2018);

id. § 20.6(1); Waterloo Educ. Ass’n, 740 N.W.2d at 420. We assume this

change was deliberate, and accordingly our review is for correction of
errors at law. Waterloo Educ. Ass’n, 740 N.W.2d at 420. Indeed, all parties

to this appeal concede that is the appropriate standard.

      IV. Analysis.

      A. Mandatory vs. Permissive Subjects of Bargaining. Chapter

20, like labor law generally, recognizes two classes of collective bargaining

proposals—mandatory and permissive. See Iowa Code § 20.9; Waterloo

Educ. Ass’n, 740 N.W.2d at 421. “Mandatory subjects are those matters

upon which the public employer is required to engage in bargaining.”

Waterloo Educ. Ass’n, 740 N.W.2d at 421. “Permissive subjects are those

that the legislature did not specifically list in section 20.9, but are matters

upon which both the public employer and the employee organization

simply agree to bargain.” Id. Topics can also be excluded from bargaining

and reserved to management.        See Iowa Code §§ 20.7, .9(3); see also

Waterloo Educ. Ass’n, 740 N.W.2d at 431.

      In Waterloo Education Association, we explained that the list of

mandatory bargaining subjects in section 20.9 is exclusive. 740 N.W.2d

at 425. “[I]f a proposal does not fall within one of the laundry list of terms
contained in section 20.9, it is not a subject of mandatory bargaining.” Id.
                                     12

“In other words, this court has held that the legislature’s laundry list in

section 20.9 is exclusive and not merely descriptive or suggestive.” Id.

      “The classification of a bargaining proposal as either mandatory or

permissive ‘is a critical issue’ ” because statutory impasse procedures that

lead to binding arbitration are available only when parties are unable to

agree on a mandatory subject of bargaining. AFSCME Iowa Council 61,
846 N.W.2d at 879 (quoting Waterloo Educ. Ass’n, 740 N.W.2d at 421).

When a bargaining subject is merely permissive, the employer reserves

“the right to decide the issue unilaterally by declining to participate in
bargaining,” and chapter 20 impasse procedures are not available. Id.

(quoting Waterloo Educ. Ass’n, 740 N.W.2d at 422).

      To determine whether a proposal involves a mandatory subject of

collective bargaining, we begin with “a determination of whether a proposal

fits within the scope of a specific term or terms listed by the legislature in

section 20.9.”   Waterloo Educ. Ass’n, 740 N.W.2d at 429.         “Once that

threshold test has been met, the next inquiry is whether the proposal is

preempted or inconsistent with any provision of law.” Id. “Only in unusual

cases where the predominant topic of a proposal cannot be determined

should a balancing-type analysis be employed to resolve the negotiability

issue.” Id. Under this framework, PERB seeks to identify a proposal’s

“predominant purpose.” AFSCME Iowa Council 61, 846 N.W.2d at 880

(quoting Waterloo Educ. Ass’n, 740 N.W.2d at 427, 429). As we explained

in AFSCME Iowa Council 61,

             In a typical case in which PERB is able to identify the
      predominant subject of a proposal, it next asks if that subject
      is “definitionally within the scope” of a topic listed in Iowa
      Code section 20.9. If the answer to that question is “yes,” the
      proposal is a mandatory subject of collective bargaining—
      subject only to the limitation that proposals are not subject to
      collective bargaining if they are “preempted or inconsistent
      with any provision of law.”
                                          13

Id. (quoting Waterloo Educ. Ass’n, 740 N.W.2d at 425, 429).

       B. Definition of “Base Wages.” UE’s Proposals I, III, and IV center

on the same question: what does the term “base wages” as used in the

2017 amendments mean? Again, House File 291 amended chapter 20 so

that for bargaining units with less than thirty percent public safety

employees, base wages became the only mandatory subject of bargaining.

2017 Iowa Acts ch. 2, § 6 (codified at Iowa Code § 20.9(1)). Both PERB

and the district court found that base wages were “the minimum (bottom)

pay for a job classification, category or title, exclusive of additional pay
such as bonuses, premium pay, merit pay, performance pay or longevity

pay.” UE argues this definition makes the term “virtually meaningless”

because only a new hire would receive that level of pay.3 Both UE and

amicus curiae—the Iowa State Education Association—counter that base

wages should be defined to include longevity pay and shift differentials

and exclude only bonuses and overtime.

       Our first task in interpreting a statute is to determine whether the

relevant language is ambiguous. See Iowa Ins. Inst. v. Core Grp. of Iowa

Ass’n for Justice, 867 N.W.2d 58, 71–72 (Iowa 2015). “If the statutory

language is plain and the meaning clear, we do not search for legislative

intent beyond the express terms of the statute.”               State v. Pub. Emp’t

Relations Bd., 744 N.W.2d 357, 360–61 (Iowa 2008) (quoting Horsman v.

Wahl, 551 N.W.2d 619, 620–21 (Iowa 1996)). Here, as an initial matter,

we think reasonable minds could differ as to the meaning of base wages

as used in the 2017 amendments. See Iowa Ins. Inst., 867 N.W.2d at 73


       3In  Iowa, we often use the term “steps” to refer to compensation tiers within a
given public employee job classification. An employee will receive additional steps to
reflect time on the job, additional qualifications, etc. UE complains that under PERB’s
definition of base wages, only “step one” within each job classification is a mandatory
subject of bargaining.
                                         14

(“A statute is ambiguous if reasonable minds could differ or be uncertain

as to the meaning of the statute.” (quoting Mall Real Estate, LLC v. City of

Hamburg, 818 N.W.2d 190, 198 (2012))). It is plausible that “base” could

mean either (1) without any of the possible upward adjustments for

workers in that job classification (PERB’s position) or (2) without after-the-

fact adjustments for additional work or quality of work (UE’s position). For

example, Webster’s Third New International Dictionary defines “base pay,”

“base salary,” or “base wage” as “the minimum pay for a given rank or

grade of a member of the armed forces.” Base pay or base salary or base
wage, Webster’s Third New International Dictionary (unabr. ed. 2002). Yet

the Cambridge Dictionary online equates the term “base wage” to “basic

wage” and defines it as “the amount of money that someone earns, usually

in an hour or in a week, not including any extra payments.”4 The online

investor resource Investopedia defines “base pay” more restrictively as “the

initial rate of compensation an employee receives in exchange for services.

It excludes extra lump sum compensation such as bonuses or overtime

pay, as well as benefits and raises.”5 Black’s Law Dictionary references

“base pay” as an example in defining the word “base”: “Of, relating to, or

involving a starting point; minimum .”              Base, Black’s Law

Dictionary (10th ed. 2014).

      Accordingly, since the term is ambiguous, we now turn to our

established methods of statutory interpretation. See Iowa Ins. Inst., 867
N.W.2d at 73.




      4Basic     Wage,    Cambridge     Dictionary, http://dictionary.cambridge.org
/dictionary/english/basic-wage [http://perma.cc/K44W-X2ZG].
      5Investopedia,   http://www.investopedia.com/terms/b/base-pay.asp [http://per
ma.cc/6AE8-EYQP].
                                     15

      One guidepost is in the 2017 amendments themselves. See 2017

Iowa Acts ch. 2. Section 6 provides, “Mandatory subjects of negotiation

specified in this subsection shall be interpreted narrowly and restrictively.”

Id. § 6 (codified at Iowa Code § 20.9(1)). When the legislature issues this

kind of directive on statutory interpretation, it binds us. See In re C.F.-H.,

889 N.W.2d 201, 203 (Iowa 2016) (noting that we are “required [by Iowa

Code section 232.1] to construe provisions in Iowa Code chapter 232

liberally”); DeStefano v. Apts. Downtown, Inc., 879 N.W.2d 155, 179 (Iowa

2016) (noting that thanks to Iowa Code section 562A.2(1), the Iowa
Uniform Residential Landlord and Tenant Act is to be “liberally construed

and applied” to promote its purposes); Sanford v. Fillenwarth, 863 N.W.2d
286, 290 (Iowa 2015) (noting that under Iowa Code section 123.1, the Iowa

Alcoholic Beverage Control Act is to be “liberally construed” to protect the

“welfare, health, peace, morals, and safety of the people of the state”).

      Another interpretive tool is the legislative history. See Iowa Code

§ 4.6(3); Abbas v. Iowa Ins. Div., 893 N.W.2d 879, 890, 891 (Iowa 2017).

The original version of the legislation, House Study Bill 84, resembled the

final version in providing that units without a certain minimum percentage

of public safety employees could bargain only on “base wages and other

matters mutually agreed upon.” H. Study B. 84, 87th G.A., Reg. Sess.

(Iowa 2017). It also expressly excluded from bargaining

      insurance, leaves of absence for political activities,
      supplemental     pay,   transfer   procedures,   evaluation
      procedures, procedures for staff reduction, release time,
      subcontracting public services, grievance procedures for
      resolving any questions arising under the agreement, and
      seniority and any wage increase, employment benefit, or other
      employment advantage based on seniority.

Id. (emphasis added). Hence, under the bill as first introduced, public
employers would have been prohibited from bargaining with public
                                     16

employees over seniority and wage increases based on seniority; these

were not merely permissive subjects of bargaining. Id. Thus, at that point,

base wages could not have included seniority-based wages, because it was

forbidden to negotiate over seniority-based wages. Id.

      On February 16, an amendment passed the House unanimously.

See Amendment H–1101 to Amendment H–1096 to H.F. 291, 87th G.A.,

Reg. Sess. (Iowa 2017).      The amendment did not affect the existing

language limiting mandatory bargaining to base wages. See id. However,

it trimmed a number of items including seniority and seniority-based
wages from the list of excluded subjects of bargaining. See id. As a result,

in the final version of the legislation, only the following items could not be

the bargained over if the unit contained less than thirty percent public

safety employees: “insurance, leaves of absence for political activities,

supplemental     pay,   transfer    procedures,    evaluation    procedures,

procedures for staff reduction, and subcontracting public services.” 2017

Iowa Acts ch. 2, § 6 (codified at Iowa Code § 20.9(3)). From this legislative

history, including the fact that base wages remained unchanged

throughout, it is logical to conclude that the term never included seniority-

based wages and that this item had simply been shifted from a prohibited

to a permissive subject of bargaining.

      Another aid to interpretation are “[t]he circumstances under which

the statute was enacted.”     See Iowa Code § 4.6(2); State v. Davis, 922
N.W.2d 326, 333 (Iowa 2019). Iowa’s amendments to its public employee

collective bargaining law followed, and share some similarities with, 2011

amendments to Wisconsin’s public employment collective bargaining law.

See 2011 Wis. Act 10, § 314 (codified at Wis. Stat. Ann. § 111.91(3)(a)
(West, Westlaw current through 2017 Act 370)). The Wisconsin law also

uses the term “base wages,” as follows:
                                    17
      (3) The employer is prohibited from bargaining with a
      collective bargaining unit containing a general employee with
      respect to any of the following:

      (a) Any factor or condition of employment except wages, which
      includes only total base wages and excludes any other
      compensation, which includes, but is not limited to, overtime,
      premium pay, merit pay, performance pay, supplemental
      compensation, pay schedules, and automatic pay
      progressions.

Wis. Stat. Ann. § 111.91(3)(a). Notably, under the Wisconsin statute, “pay

schedules” and “automatic pay progressions” are not part of base wages.

Id.
      There is a presumption that “[an] entire statute is intended to be

effective.” Iowa Code § 4.4(2); Iowa Ins. Inst., 867 N.W.2d at 75. Under

prior law, for all covered public employees, “wages”—not just “base

wages”—were a mandatory subject of bargaining. See Iowa Code § 20.9

(2017).   But so were “shift differentials, overtime compensation, [and]

supplemental pay.” Id. The 2017 amendments removed the latter three

topics from the mandatory bargaining list for bargaining units containing

less than thirty percent public safety employees. 2017 Iowa Acts. ch. 2,

§ 6 (codified at Iowa Code § 20.9 (2018)). They added supplemental pay to

the list of excluded subjects. Id. In addition, they narrowed “wages” to

read “base wages.” Id.

      If we accepted UE and ISEA’s interpretation of base wages, it would

be difficult to see what these textual changes accomplished. It seems clear

that mandatory bargaining no longer covers overtime compensation and

shift differentials, because the 2017 amendments removed those items

from the mandatory bargaining list. Id. Yet, it would be logical to conclude

that base wages means something other than “wages exclusive of overtime

compensation and shift differentials,” because there would then be no
need to add the word “base” once overtime compensation and shift
                                        18

differentials had been removed. Compare Iowa Code § 20.9(1) (2017), with

id. § 20.9(1) (2018).

      For all these reasons, we think PERB correctly focused on the added

word—“base.” As PERB explained in a prior PERB ruling that it cited and

relied upon in its declaratory order,

             Webster’s definitions of “base” include “the bottom of
      something considered as its support: FOUNDATION,” “the
      fundamental part of something: GROUNDWORK, BASIS” and
      “the starting point or line for an action or undertaking.”
      Merriam-Webster’s Collegiate Dictionary (10th ed. 1994). See
      also https://www.merriam-webster.com/dictionary/base. In
      the American Heritage Dictionary of the English Language, the
      definitions of “base” include “the lowest or bottom part: the
      base of a cliff, the base of a lamp” and “situated at or near the
      base or bottom: a base camp for the mountain climbers.”
      https://ahdictionary.com/word/search.html?q=base. Similarly,
      the Dictionary.com definition includes “the bottom support of
      anything; that on which a thing stands or rests: a metal base
      for the table,” and “the bottom layer or coating, as of makeup
      or paint.” www.dictionary.com/browse/base?s=t.

             The common and ordinary meaning of “base” thus
      reflects the idea that it is the bottom of something. When used
      in conjunction with “wages” as a term of art, it is logically
      interpreted as meaning the bottom, lowest or minimum wage
      for an employee or employees in a given job classification.

In re Columbus Cmty. Sch. Dist., 17 PERB 100820, 2017 WL 2212060, at

*3 (May 17, 2017).

      UE and ISEA argue that interpreting base wages to mean the
minimum pay level for a given job classification renders public-employee

collective bargaining rights meaningless.     We are not persuaded.       The

public employer must still bargain with the employee organization over the

minimum salary or wage that each job pays. Iowa Code § 20.9(1)(2018).

For example, the 2015–2017 COGS collective bargaining agreement,

negotiated by UE before the 2017 amendments took effect, established
                                        19

minimum salaries for all bargaining unit employees for each contract

year.6 That negotiation would still be required. See Iowa Code § 20.9(1).

      In addition, this argument disregards the fact that longevity pay,

shift differentials, and overtime compensation are still permissive subjects

of bargaining. See Iowa Code § 20.9(1), (3). This leaves it up to the state

or local governmental unit whether to negotiate on these matters. See

Waterloo Educ. Ass’n, 740 N.W.2d at 421.             Public employees, like all

citizens in our state, have the ability to affect those decisions. A branch

of state government, a municipality, or a school board that wishes to
negotiate on permissive subjects of bargaining with the employee

organization is free to do so.

      UE also argues that it is meaningless to negotiate base wages

without knowing how much one will have to work—for example, without

knowing what paid holidays and vacation bargaining unit employees will

receive. But PERB acknowledged and accounted for this concern in the

declaratory order. Thus, it stated in the declaratory order that as a part

of its duty to bargain in good faith, the public employer must disclose its

position on quantity-of-work items if it does not intend to bargain over

them. Specifically,

      the employer has the good faith duty to indicate whether it
      will exercise its discretion over these quantity-of-work-related
      permissive topics in the manner contemplated by the
      employee organization’s proposal or not. If not, the employer’s
      obligation to bargain in good faith requires that it inform the
      organization whether those conditions of employment will
      exist at all for the term of the agreement being negotiated, and
      if so, the quantity or extent of those the employer will provide
      in its discretion. Only when it knows “the content of an honest
      day’s work” will the employee organization be in a position to
      knowledgeably and rationally bargain employee base wages.

      62015–2017   Contract, UE Local 896 – COGS: Campaign to Organize Graduate
Students (Mar. 15, 2015), https://cogs.org/current-contract [https://perma.cc/H8HS-
7L6E].
                                     20

      UE also argues that PERB’s interpretation leads to a situation where

it cannot “represent all public employees [in the bargaining unit] fairly.”

Iowa Code § 20.17(1). But a breach of this duty occurs only when the

employee organization engages in action or inaction that is “arbitrary,

discriminatory, or in bad faith.” Id. If only the floor level of compensation

within each job classification is a mandatory subject of bargaining, and

the public employer declines to negotiate experience pay above that floor,

then the organization cannot be acting arbitrarily, discriminatorily, or in

bad faith for failing to do what the collective bargaining law does not allow
it to do. By the same token, even when the law does permit negotiation

over longevity pay, the organization has considerable leeway to negotiate

differences in pay among employees in the bargaining unit without

running afoul of the duty of fair representation, even though some

employees in the bargaining unit might think those differences are too

wide or too narrow. See Air Line Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65,

74–78, 111 S. Ct. 1127, 1134–36 (1991); Ford Motor Co. v. Huffman, 345
U.S. 330, 338–39, 73 S. Ct. 681, 686 (1953).

      C. Definition of “Past Collective Bargaining Agreements.”

      UE also argues that PERB erred in answering Proposal V regarding

the meaning of the term “past collective bargaining agreements.” PERB

and the district court found that this phrase was a reference to agreements

that predated the current expiring collective bargaining agreement. UE

insists the mandate not to consider past collective bargaining agreements

in the 2017 amendments also prohibits the arbitrator from considering the

previously negotiated and now expiring collective bargaining agreement.

      As an initial matter, we find that this term, like base wages, is
ambiguous.    See People v. Adair, 550 N.W.2d 505, 509 (Mich. 1996)

(finding that the term “past sexual conduct” as used in the Michigan rape
                                      21

shield law was ambiguous because there were two possible frames of

reference by which “past” could be measured).

      Yet as PERB noted, under UE’s proposed interpretation of past

collective bargaining agreements, the statute would be at war with itself.

Since the 2017 amendments went into effect, section 20.22 has prohibited

the arbitrator’s consideration of past collective bargaining agreements for

bargaining units containing less than thirty percent public safety

employees, but it simultaneously limits the arbitrator’s award in such

cases to a percentage annual increase in base wages. Compare Iowa Code
§ 20.22(8)(b)(1), with id. § 20.22(10)(b). There is no way the arbitrator can

carry out the latter directive while following UE’s view of the former

directive. Additionally, the 2017 amendments to section 20.22 require the

arbitrator to compare the “base wages, hours, and conditions of

employment of the involved public employees with those of other public

employees doing comparable work.” Id. § 20.22(8)(a)(1). There is no way

the arbitrator can make this comparison without examining wage levels

under the existing collective bargaining agreement.

      We try to harmonize statutes so they can be obeyed and do not

contradict themselves.      See Iowa Code § 4.4(4) (“A result feasible of

execution is intended.”); see also id. §§ 4.7, .8, .11; In re Estate of Sampson,

838 N.W.2d 663, 671 (Iowa 2013) (“[W]e should read a statute as a whole

and attempt to harmonize all its provisions.”). Accordingly, we agree with

PERB and the district court that “past collective bargaining agreements”

do not include the current expiring agreement.

      V. Conclusion.

      For the reasons stated, we affirm the district court judgment
upholding PERB’s declaratory order and denying UE’s petition for judicial

review.
                                 22

      AFFIRMED.

      All justices concur except Appel and Wiggins, JJ., who concur in

part and dissent in part.
                                   23

          #18–0505, United Elec., Radio & Mach. Workers of Am. v. IPERB

APPEL, Justice (concurring in part and dissenting in part).

      I. Introduction.

      In 2017, the legislature changed the mandatory subjects of

bargaining for public unions with less than thirty percent public safety

employees. 2017 Iowa Acts ch. 2, § 6 (codified at Iowa Code § 20.9(1)

(2018)). Henceforth, a public employer was required to bargain over only

“base wages” with unions composed of less than thirty percent public

safety employees. Id. By contrast, the legislation did not change a public
employer’s obligation to bargain over “wages, . . . shift differentials,

overtime compensation, supplemental pay, seniority,” and other matters

with unions composed of at least thirty percent public safety employees.

Id.

      The first task before us in this case is to determine what the

legislature intended by limiting the mandatory subject of bargaining for

some unions to base wages. The term “base wages” is not defined in the

Iowa Code. The appellant argues that any interpretation of the term must

allow a union to negotiate wages for each individual. Appellees disagree,

contending that the term only requires bargaining over the compensation

paid to new employees at the beginning step of job classifications

unilaterally determined by the employer.

      The second task is to determine whether a rate of pay or time

dimension falls within the scope of the term “base wage.” In other words,

does the right to bargain over base wages include the number of hours

worked for a given dollar amount, or wage rate? Or does base wages only

mean a dollar amount without any temporal dimension?
                                    24

      II. Limiting Term “Base Wage” to Entry Level Positions.

      A. The Term “Base Wage” Is Ambiguous. “A statute is ambiguous

if reasonable minds could differ or be uncertain as to the meaning of the

statute.” Sherwin-Williams Co. v. Iowa Dep’t of Revenue, 789 N.W.2d 417,

424 (Iowa 2010) (quoting Carolan v. Hill, 553 N.W.2d 882, 887 (Iowa

1996)). “Ambiguity may arise from specific language used in a statute or

when the provision at issue is considered in the context of the entire

statute or related statutes.” Id. at 425 (quoting Midwest Auto. III, LLC v.

Iowa Dep’t of Transp., 646 N.W.2d 417, 425 (Iowa 2002)).
      A reasonable person could interpret base wages as the wage that an

individual actually earns based on his seniority or step but exclusive of

bonuses, overtime, benefits, and the like. For instance, one court required

back pay of the base wage that an individual would have earned but for

the inability to work due to sexual harassment. Nichols v. Frank, 771 F.

Supp. 1075, 1079 (D. Or. 1991).      Another court held that a company

engaged in an unfair labor practice when it deviated from its policy of

awarding annual, across-the-board wage increases to all employees

because of their attempts to unionize. NLRB v. Aluminum Casting & Eng’g

Co., 230 F.3d 286, 293 (7th Cir. 2000). In a subsequent opinion, the court

held that the increase must be incorporated into the “base wage of each

worker.” United Elec., Radio & Mach. Workers of Am. v. NLRB, 580 F.3d
560, 562, 566 (7th Cir. 2009).

      The Code of Federal Regulations includes a reference to base wage

that appears to imply its applicability to the wage each individual earns.

According to the hazardous waste section of OSHA regulations, “Earnings

include more than just your base wage; it includes overtime, shift
differentials, incentives, and other compensation you would have earned

if you had not been removed.” 29 C.F.R. § 1910.1025 app’x B (2018).
                                    25

      In addition, the common usage of the term “base wage” would

support an interpretation of base wage as applying to the wage that an

individual actually earns. If asked about her base wage, I think, a common

Iowan (or any American) would bring to mind the wage she is paid

exclusive of bonuses and overtime, not the wage she would be paid if she

was starting anew in her position. A textbook on wages and salaries seems

to support that position. Lloyd L. Byars & Leslie W. Rue, Human Resource

Management 277 (7th ed. 2004).            The textbook states, “Usually

compensation is composed of the base wage or salary, any incentives or
bonuses, and any benefits. The base wage or salary is the hourly, weekly,

or monthly pay employees receive for their work.”        Id. at 266.   This

definition applies base wages to each individual. See id.

      At the same time, however, a reasonable person could consider base

wages in the manner interpreted by PERB. A reasonable person, I think,

could consider the legislature’s use of the term “base wages” implies a term

with a different meaning than the preexisting term “wages.” And since the

qualifier “base” could be considered a restricting qualifier, a reasonable

person might reach the interpretation advanced by appellees.

      There is caselaw supporting this approach to the term “base wages.”

A disputed contract in Minnesota defined “salary” as including base wages,

selection premium, overtime, shift differentials, longevity payments, and

other types of compensation.     City of Minneapolis v. Minneapolis Police

Relief Ass’n, 800 N.W.2d 165, 170 (Minn. Ct. App. 2011).          Similarly,

Bensalem, Pennsylvania, defines “average annual earnings” as “including

base wage pay or salary, overtime pay, vacation pay, longevity increment

pay, shift differential (if any), holiday pay, educational incremental pay,
and any other direct monetary compensation.” Bensalem, Pa., Code of
                                     26

Ordinances § 24-71 (2018)7 (emphasis added).              The contract and

municipal definitions imply that longevity payments are not automatically

included in base wages.

      The caselaw is highly contextual, and for me at least, is not very

helpful.   Nor do I find dictionary definitions helpful.      The definitions

themselves are ambiguous and present multiple options without providing

appropriate context.     Note, Looking It Up: Dictionaries and Statutory

Interpretation, 107 Harv. L. Rev. 1437, 1449 (1994) (“One of the most

significant flaws of dictionaries as interpretive tools is the imperfect
relationship of dictionaries to statutory context.”). As Judge Learned Hand

explained, “[I]t is one of the surest indexes of a mature and developed

jurisprudence not to make a fortress out of the dictionary.”         Cabell v.

Markham, 148 F.2d 737, 739 (2d Cir. 1945).

      B. Resolving the Ambiguity.

      1. Iowa legislative history. There is a notable difference between the

2017 amendments to Iowa Code section 20.9 as first introduced and the

legislation that ultimately became law.        In addition to limiting the

mandatory subject of bargaining to base wages for unions not composed

of at least thirty percent public safety employees, the original legislation

would have prevented bargaining on “seniority and any wage increase” as

well as an “employment advantage based on seniority.” H. Study B. 84,

87th G.A., Reg. Sess. (Iowa 2017). On the date the legislation passed the

legislature, the latter exclusions were removed by a unanimous

amendment. Amendment H-1101 to Amendment H-1096 to H.F. 291,




      7https://library.municode.com/pa/bensalem/codes/code_of_ordinances?nodeld

=PTIADLE_CH24PE_ARTIIPEPL_DIV3EMPODE_S24-71DE           [https://perma.cc/3TPL-
C6YU].
                                     27

87th G.A., Reg. Sess. (Iowa 2017). The limitation to bargaining over base

wages remained unchanged. See id.

      I find this legislative history only marginally helpful. If the original

legislation had become law, it would have been quite clear that step

increases, for example, were not subject to collective bargaining. But these

specific provisions were amended out of the statute. One might argue that

the legislature did not want the prohibition and so deleted it. On the other

hand, one could argue that the prohibition was redundant and did not

need to be included in the legislation in the first place. Standing alone, I
do not think either party can make a persuasive case out of this piece of

legislative history.

      2. Comparison with Wisconsin statute.          According to recently

enacted Wisconsin law, a Wisconsin public employer is prohibited from

negotiating, with certain unions, “pay schedules[] and automatic pay

progressions” but may negotiate “total base wages.”         Wis. Stat. Ann.

§ 111.91(3)(a) (West, Westlaw current through 2017 Act 370).           Thus,

Wisconsin law expressly distinguishes between base wages and other

matters bearing on the wages an individual is actually paid. Assuming the

Iowa legislature was aware of the Wisconsin precursor, one could argue

that by not including the specific prohibition of pay schedules and

automatic pay progressions as was included in the Wisconsin statute, the

Iowa legislature intended a different result.      Or, again, perhaps the

legislature deemed the specific prohibition unnecessary. I think the failure

to follow the Wisconsin model is interesting, and knowing the proclivities

to follow beaten paths, points somewhat toward the union’s interpretation

of base wages.
      3. Legislative direction to narrowly interpret the statute. Thus, based

solely on the terms of the statutory provision and the very limited
                                      28

legislative history, I would likely lean slightly toward the union’s position.

But the Iowa legislature has directed that this statute should be narrowly

interpreted.   Iowa Code section 20.9(1) (2018) provides, “Mandatory

subjects of negotiation . . . shall be interpreted narrowly and restrictively.”

This legislative directive materially changes the interpretive calculus.

      The legislative direction in Iowa Code section 20.9 is the opposite of

that contained in other statutes. For instance, the Iowa Civil Rights Act

contains a provision stating that its terms should be “construed broadly”

to effectuate the purposes of the law. Iowa Code § 216.18(1). Just as we
follow the legislative direction to liberally interpret the Iowa Civil Rights

Act, e.g., Pippen v. State, 854 N.W.2d 1, 28 (Iowa 2014), we must give the

same bite to a legislative direction to narrowly construe the statute.

      Plainly, when there are two plausible interpretations of an

ambiguous mandatory subject of negotiations, the narrow construction

should ordinarily prevail.     But while legislative direction should be

considered by courts in interpreting statutes, it is not a trump card that

always prevails.   See, e.g., United States v. Anderson, 626 F.2d 1358,

1369–70 (8th Cir. 1980) (refusing to follow statutory directive in RICO Act

to liberally construe terms when doing so would not necessarily effectuate

statutory purpose).    For example, we cannot so narrowly construe a

legislative term to undercut the purpose of the statute, nor can we

narrowly construe statutes in a fashion that create conflicts with other

statutory provisions. See State v. Bedel, 193 N.W.2d 121, 124 (Iowa 1971)

(acknowledging statutory directive requiring liberal construction but

noting that it cannot extend statutory language to cover cases in which

statutory elements are lacking); see also In re Anderson, 824 F.2d 754, 759
(9th Cir. 1987) (acknowledging “California authorities which admonish

that ‘the homestead statutes are to be construed liberally on behalf of the
                                           29

homesteader’ ” but stating that “liberal construction in favor of the debtor

does not give us license to rewrite the California legislature’s scheme for

homestead protection.” (quoting Ingebretsen v. McNamer, 187 Cal. Rptr.
529, 530 (Ct. App. 1982))); Deason v. Fla. Dep’t of Corr., 705 So. 2d 1374,

1375 (Fla. 1998) (explaining that strict construction of a statute should

not emasculate the statute and defeat legislative intent).

         In sum, although in my view the better reading might well be against

the State, the legislative direction moves me in the other direction. The

only remaining question is whether the narrow interpretation would defeat
the underlying purposes of the statute or create a conflict with other

statutory provisions.

         4. Conflict with legislative purpose or other statutory provisions.

There can be no dispute that restricting a union to only negotiating base

wages will diminish unions’ ability to achieve their goals and at least

potentially undermine unions’ ability to function. See Laborers Local 236,

AFL-CIO v. Walker, 749 F.3d 628, 638–39 (7th Cir. 2014). Indeed, the

changes in the 2017 amendments were plainly designed to, and have the

effect    of,   restricting   collective   bargaining    rights.   Certainly   an

interpretation of the term “base wages” that is limited to the wages of a

new employee in a given job classification is consistent with the general

purpose of the 2017 amendments.

         But we must also consider the broader picture.            Although the

mandatory terms of collective bargaining are to be construed narrowly and

restrictively, we still, I take it, should construe the provisions of the statute

“to   promote      harmonious       and    cooperative    relationships   between

government and its employees by permitting public employees to organize
and bargain collectively.” Iowa Code § 20.1(1). This general declaration of

statutory purpose has not been repealed and is, like Iowa Code section
                                     30

20.9, designed to guide courts in interpretation of the statute.        If we

interpret the 2017 amendments to permit some unions to bargain for the

wage paid to a new entrant in a given job classification without regard to

other employees with more seniority, are those more senior public

employees denied representation?

      Other provisions of chapter 20 similarly raise the question of

whether interpreting section 20.9(1) to only allow negotiations for the

wages paid to some employees but not others is consistent with the

statute. For instance, an employee organization is “an organization of any
kind in which public employees participate and which exists for the

primary purpose of representing employees in their employment relations.”

Id. § 20.3(4).

      Similarly, an employee organization is “the exclusive representative

of all public employees in the bargaining unit and shall represent all public

employees fairly.” Id. § 20.17(1) (emphasis added). The term “all” is used

twice. Can a union represent all employees fairly if it can only negotiate

wages for some of them?

      Further, “[p]ublic employees shall have the right to . . . . [n]egotiate

collectively through representatives of their own choosing.” Id. § 20.8(2).

Is a public employee’s right to negotiate collectively nullified by an

interpretation that allows negotiation only for the wages paid to others?

      We cannot ignore these larger statutory considerations. Still, by

negotiating base rates, the union can establish what amounts to a floor

within a job classification. Negotiating a raise in the entry level salary

might bump up the employer’s compensation offered to more experienced

employees. But, yet, it might not. Such an increase would be in the sole
discretion of the employer. The more experienced employees have no right
                                     31

to have a collective bargaining representative bargain for them directly

with the employer for a contractually based increase in wages.

      I conclude that the interpretation that limits base wages to entry

level positions in each job classification cannot be squared with the larger

legislative purposes of the statute. Under the statute, the union is to

represent all employees, not just some. The construction of the statute

that eliminates the ability of the union to negotiate wages for all employees

cuts too deeply into the purposes of the collective bargaining framework.

I would conclude that for the purposes of the statute, all employees have
a base wage and that the term “base wage” may be narrowly construed to

include only the lowest pay necessarily available to that individual, absent

bonuses, incentives, or supplemental pay of any kind.

      III. Wages as Including Rate.

      The second issue in this case is whether the term “base wage” also

includes a concept of rate. In other words, under the statute as amended,

can a public employer refuse to negotiate on the amount of services that

must be rendered for a given economic reward?

      In my opinion, by providing that base wages is a mandatory subject

of collective bargaining, the legislature intended to allow bargaining over

both the economic reward and the level or amount of services to be

rendered for that reward. This is consistent with our precedent and the

legislature’s use of the word “wages” in other contexts.

      In Waterloo, we held that the term “wages” encompasses an

economic reward based upon services rendered. Waterloo Educ. Ass’n v.

Iowa Pub. Emp’t Relations Bd., 740 N.W.2d 418, 430 (Iowa 2007). Quoting

a state public employee relations board, we explained, “It is only possible
to rationally bargain for ‘an honest day’s pay’ if one can also negotiate the

boundaries and the contents of ‘an honest day’s work.’ ” Id. (quoting Or.
                                     32

Pub. Emps. Union, Local 503 v. State, 10 PECBR 51 (July 1987)).          We

further observed, “The employee’s economic interest in more pay for more

work is precisely the kind of employee interest that leading commentators

for decades have suggested should be subject to collective bargaining.” Id.

(collecting authorities). Finally, we noted that the proposal would not limit

management’s discretion to assign work, but relates solely to payment for

an amount of services rendered. Id.

      In interpreting the term in Waterloo, we said that the legislature

intended a “relatively narrow construction,” but not the “narrowest
possible interpretation,” of the term. Id. at 429–30. Consequently, we

gave the term its “common and ordinary meaning.” Id. at 430.

      In 2017, in addition to requiring that some unions are only able to

bargain over base wages, the legislature stated that the mandatory

subjects of bargaining applicable to all types of unions “shall be

interpreted narrowly and restrictively.” Iowa Code § 20.9(1). Since the

legislature’s directive may require a different interpretive approach than

we took in Waterloo, there arises a question as to whether our decision in

Waterloo remains good law.

      I do not believe the legislature intended a different result on this

issue than that reached in Waterloo. Most importantly, the legislature

continued to use the word “wages.”        That was the term considered in

Waterloo.   Further, in other parts of the Iowa Code, the legislature

indicates that the term “wages” is a reflection of an economic reward for

services rendered. One example is the Iowa Wage Payment Collection Law.

The term “wages,” for purposes of that law, means “compensation owed by

an employer for [l]abor or services rendered by an employee, whether
determined on a time, task, piece, commission, or other basis of

calculation.” Iowa Code § 91A.2(7)(a).
                                     33

      It is true that under the legislative changes, “hours” is no longer a

mandatory subject of bargaining for disfavored unions. But to me, the

term “hours” means the times employees are required to report to work

and remain there.

      Finally, I do not agree with the majority that requiring an employer

to inform the union of expected services to be rendered as an element of

good faith bargaining resolves this issue. First, if the number of hours is

not part of contractually bargained for wages, the employer may simply

change them unilaterally.     For example, a union might negotiate an
increase in pay for entry level teachers of two percent, but in response, the

employer might unilaterally increase the number of classes to be taught

by twenty-five percent or even fifty percent.         The argument, as I

understand it, is that a person who receives a fifty percent increase in time

on the job for the same pay gets the same wages. I doubt that many

workers would agree with that proposition.

      Second, if an employer does not inform the union of the amount of

work expected for a certain wage, the union has no timely remedy. An

unfair labor practice proceeding will not likely resolve the issue in time to

meet the bargaining deadlines required by Iowa Code § 20.17(3) and (9).

      For the above reasons, I conclude that the term “wages” includes

within it the amount of work expected to be performed for the

compensation offered.

      IV. Conclusion.

      I would reverse and remand the district court judgment.               I

respectfully dissent.

      Wiggins, J., joins this concurrence in part and dissent in part.